 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KEVIN JOHN McELLIGOT,                           No. 2:18-cv-2331 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff argues that the Administrative Law Judge’s findings at step two and step five of the

21   sequential evaluation, as well as the treatment of the lay witness evidence, constituted error.

22   ////

23

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17,
     2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
25   2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
26   § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
     holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
       Both parties have previously consented to Magistrate Judge jurisdiction in this action pursuant
28   to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 6.)
                                                     1
 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                   PROCEDURAL BACKGROUND

 5          On January 6, 2015, plaintiff filed an application for Disability Insurance Benefits

 6   (“DIB”) under Title II of the Social Security Act (“the Act”), alleging disability beginning on

 7   November 1, 2012. (Transcript (“Tr.”) at 15, 248-49.) Plaintiff’s application was denied

 8   initially, (id. at 124-28), and upon reconsideration. (Id. at 130-35.) Plaintiff requested an

 9   administrative hearing and hearings were held before an Administrative Law Judge (“ALJ”) on

10   February 27, 2017, and August 30, 2017. (Id. at 32-91.) Plaintiff was represented by an attorney

11   and testified at the administrative hearing. (Id. at 33-35.)

12          In a decision issued on September 20, 2017, the ALJ found that plaintiff was not disabled.

13   (Id. at 26.) The ALJ entered the following findings:

14                  1. The claimant last met the insured status requirements of the Social
                    Security Act on December 31, 2015.
15
                    2. The claimant did not engage in substantial gainful activity
16                  during the period from his alleged onset date of November 1, 2012
                    through his date last insured of December 31, 2015 (20 CFR
17                  404.1571 et seq.).
18                  3. Through the date last insured, the claimant had the following
                    severe impairments: right knee chondrocalcinosis with spurring,
19                  bilateral osteoarthritis and crystal deposition in bilateral knees, and
                    degenerative changes of the right talonavicular joint with right foot
20                  osteoarthritis. (20 CFR 404.1520(c)).
21                  4. Through the date last insured, the claimant did not have an
                    impairment or combination of impairments that met or medically
22                  equaled the severity of one of the listed impairments in 20 CFR Part
                    404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, and
23                  404.1526).
24                  5. Through the date last insured, the claimant had the residual
                    functional capacity to perform medium work as defined in 20 CFR
25                  404.1567(c) except: he was unable to climb ladders, ropes, or
                    scaffolds; and he was unable to crouch or kneel.
26
                    6. Through the date last insured, the claimant was capable of
27                  performing past relevant work as a web designer (20 CFR
                    404.1565).
28
                                                        2
 1

 2                     7. The claimant was not under a disability, as defined in the Social
                       Security Act, at any time from November 1, 2012, the alleged onset
 3                     date, through December 31, 2015, the date last insured (20 CFR
                       404.1520(f)).
 4

 5   (Id. at 17-26.)
 6           On June 22, 2018, the Appeals Council denied plaintiff’s request for review of the ALJ’s
 7   September 20, 2017 decision. (Id. at 1-3.) Plaintiff sought judicial review pursuant to 42 U.S.C.
 8   § 405(g) by filing the complaint in this action on August 24, 2018. (ECF No. 1.)
 9                                            LEGAL STANDARD
10           “The district court reviews the Commissioner’s final decision for substantial evidence,
11   and the Commissioner’s decision will be disturbed only if it is not supported by substantial
12   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).
13   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to
14   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.
15   Chater, 108 F.3d 978, 980 (9th Cir. 1997).
16           “[A] reviewing court must consider the entire record as a whole and may not affirm
17   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
18   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.
19   1989)). If, however, “the record considered as a whole can reasonably support either affirming or
20   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d
21   1072, 1075 (9th Cir. 2002).
22           A five-step evaluation process is used to determine whether a claimant is disabled. 20
23   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step
24   process has been summarized as follows:
25                     Step one: Is the claimant engaging in substantial gainful activity? If
                       so, the claimant is found not disabled. If not, proceed to step two.
26
                       Step two: Does the claimant have a “severe” impairment? If so,
27                     proceed to step three. If not, then a finding of not disabled is
                       appropriate.
28
                                                          3
 1                    Step three: Does the claimant’s impairment or combination of
                      impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
 2                    Subpt. P, App. 1? If so, the claimant is automatically determined
                      disabled. If not, proceed to step four.
 3
                      Step four: Is the claimant capable of performing his past work? If
 4                    so, the claimant is not disabled. If not, proceed to step five.

 5                    Step five: Does the claimant have the residual functional capacity to
                      perform any other work? If so, the claimant is not disabled. If not,
 6                    the claimant is disabled.

 7   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

 8             The claimant bears the burden of proof in the first four steps of the sequential evaluation

 9   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

10   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

11   1098 (9th Cir. 1999).

12                                              APPLICATION

13             Plaintiff’s pending motion argues that the ALJ committed the following three principal

14   errors: (1) the ALJ erred at step two of the sequential evaluation; (2) the ALJ’s treatment of the

15   subjective testimony constituted error; and (3) the ALJ erred at step five of the sequential

16   evaluation.3 (Pl.’s MSJ (ECF No. 17) at 19-44.4)

17   I.        Step Two Error

18             At step two of the sequential evaluation, the ALJ must determine if the claimant has a

19   medically severe impairment or combination of impairments. Smolen v. Chater, 80 F.3d 1273,

20   1289-90 (9th Cir. 1996) (citing Yuckert, 482 U.S. at 140-41). The Commissioner’s regulations

21   provide that “[a]n impairment or combination of impairments is not severe if it does not

22   significantly limit [the claimant’s] physical or mental ability to do basic work activities.” 20

23   C.F.R. §§ 404.1521(a) & 416.921(a). Basic work activities are “the abilities and aptitudes

24   necessary to do most jobs,” and those abilities and aptitudes include: (1) physical functions such

25   as walking, standing, sitting, lifting, and carrying; (2) capacities for seeing, hearing, and speaking;

26   3
         The court has reordered and reorganized plaintiff’s claims for purposes of clarity and efficiency.
27
     4
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       4
 1   (3) understanding, carrying out, and remembering simple instructions; (4) use of judgment; (5)

 2   responding appropriately to supervision, co-workers, and usual work situations; and (6) dealing

 3   with changes in a routine work setting. 20 C.F.R. §§ 404.1521(b) & 416.921(b).

 4          The Supreme Court has recognized that the Commissioner’s “severity regulation increases

 5   the efficiency and reliability of the evaluation process by identifying at an early stage those

 6   claimants whose medical impairments are so slight that it is unlikely they would be found to be

 7   disabled even if their age, education, and experience were taken into account.” Yuckert, 482 U.S.

 8   at 153. However, the regulation must not be used to prematurely disqualify a claimant. Id. at 158

 9   (O’Connor, J., concurring). “An impairment or combination of impairments can be found not

10   severe only if the evidence establishes a slight abnormality that has no more than a minimal effect

11   on an individual[’]s ability to work.” Smolen, 80 F.3d at 1290 (internal quotation marks and

12   citation omitted).

13          “[A]n ALJ may find that a claimant lacks a medically severe impairment or combination

14   of impairments only when his conclusion is ‘clearly established by medical evidence.’” Webb v.

15   Barnhart, 433 F.3d 683, 687 (9th Cir. 2005) (quoting Social Security Ruling (“SSR”) 85-28); see

16   also Ukolov v. Barnhart, 420 F.3d 1002, 1006 (9th Cir. 2005) (claimant failed to satisfy step two

17   burden where “none of the medical opinions included a finding of impairment, a diagnosis, or

18   objective test results”). “Step two, then, is ‘a de minimis screening device [used] to dispose of

19   groundless claims[.]’” Webb, 433 F.3d at 687 (quoting Smolen, 80 F.3d at 1290); see also

20   Edlund v. Massanari, 253 F.3d 1152, 1158-59 (9th Cir. 2001) (discussing this “de minimis
21   standard”); Tomasek v. Astrue, No. C-06-07805 JCS, 2008 WL 361129, at *13 (N.D. Cal.

22   Feb.11, 2008) (describing claimant’s burden at step two as “low”).

23          Here, the ALJ acknowledged that “primary care progress notes” showed that plaintiff had

24   been prescribed medication for anxiety and bipolar disorder, that plaintiff had received treatment

25   from Beautiful Minds Medical, and that a “comprehensive psychological evaluation” diagnosed

26   plaintiff with generalized anxiety disorder, early onset dysthymic disorder, agoraphobic
27   symptoms, and primary insomnia. (Tr. at 18.) Nonetheless, the ALJ found that plaintiff’s

28   psychiatric impairments did not constitute a severe impairment. (Id. at 18.)
                                                        5
 1          In support of this finding the ALJ offered the following. That plaintiff’s allegations were

 2   “not entirely consistent with treatment evidence,” because a November 7, 2014 intake evaluation

 3   noted that playing the drums soothed plaintiff’s thoughts and mind, and the evaluation was

 4   essentially unremarkable. (Id. at 19.) That those findings were consistent with further progress

 5   notes. (Id.) That on January 20, 2015, plaintiff “so improved . . . . that he was ‘confronted that

 6   his degree can be used in many other employment arenas[.]’” (Id.) And that by April 1, 2015,

 7   plaintiff reported his functioning had “improved after he adjusted his medication dosage.” (Id.)

 8          The ALJ also supported this finding after considering “the opinion evidence in addition to

 9   the treatment evidence.” (Id.) Specifically, the ALJ considered the opinions of examining

10   physician Dr. Janet Bacheler, State agency reviewing physicians psychologist Paul Klein and

11   psychiatrist L. Closky, and the opinion of testifying expert physician psychologist David Jarmon.

12   (Id. at 19-20.) The ALJ elected to afford “little weight to Drs. Bacheler, Klein, and Colsky’s

13   opinions.” (Id. at 20.) Conversely the ALJ afforded Dr. Jarmon’s opinion “great weight.” (Id.)

14          Even assuming, arguendo, that the ALJ’s above analysis were free from error—and it is

15   not—the ALJ’s step two finding would still be erroneous. As noted above, the ALJ’s conclusion

16   that the claimant lacks a medically severe impairment or combination of impairments is valid

17   only when that conclusion is “clearly established by medical evidence.” Webb, 433 F.3d at 687.

18   Here, the record is replete with objective evidence of plaintiff’s diagnosis and treatment for

19   impairments caused by psychiatric symptoms, putting aside the opinions offered by three

20   phyisicans. (Tr. at 363, 365, 367-75, 387-91); see Ortiz v. Commissioner of Social Sec., 425 Fed.
21   Appx. 653, 655 (9th Cir. 2011) (“This is not the total absence of objective evidence of severe

22   medical impairment that would permit us to affirm a finding of no disability at step two.”); Webb,

23   433 F.3d at 687 (“Although the medical record paints an incomplete picture of Webb’s overall

24   health during the relevant period, it includes evidence of problems sufficient to pass the de

25   minimis threshold of step two.”); Russell v. Colvin, 9 F.Supp.3d 1168, 1186-87 (D. Or. 2014)

26   (“On review, the court must determine whether the ALJ had substantial evidence to find that the
27   medical evidence clearly established that Ms. Russell did not have a medically severe impairment

28   or combination of impairments.”); cf. Ukolov, 420 F.3d at 1006 (“Because none of the medical
                                                       6
 1   opinions included a finding of impairment, a diagnosis, or objective test results, Ukolov failed to

 2   meet his burden of establishing disability.”).

 3             Moreover, the ALJ’s step two finding is based on the erroneous treatment of the medical

 4   opinion evidence. Defendant argues that the “only opinions of limitation based on a mental

 5   impairment were those of Drs. Bacheler, Klein, and Closky.” (Def.’s MSJ (ECF No. 20) at 16.)

 6   This is true. An equally true statement, and one which more appropriately characterizes the

 7   evidence, would be that three physicians, Drs. Bacheler, Klein, and Closky, found limitations

 8   based on mental impairment while only one, Dr. Jarmon, found no severe mental impairment.

 9             The weight to be given to medical opinions in Social Security disability cases depends in

10   part on whether the opinions are proffered by treating, examining, or nonexamining health

11   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

12   general rule, more weight should be given to the opinion of a treating source than to the opinion

13   of doctors who do not treat the claimant . . . .” Lester, 81 F.3d at 830. This is so because a

14   treating doctor is employed to cure and has a greater opportunity to know and observe the patient

15   as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894

16   F.2d 1059, 1063 (9th Cir. 1990).

17             The uncontradicted opinion of a treating or examining physician may be rejected only for

18   clear and convincing reasons, while the opinion of a treating or examining physician that is

19   controverted by another doctor may be rejected only for specific and legitimate reasons supported

20   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining
21   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

22   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a

23   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

24   accept the opinion of any physician, including a treating physician, if that opinion is brief,

25   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

26   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.
27   2009)).

28   ////
                                                        7
 1          Here, Dr. Bacheler examined plaintiff on March 25, 2015. (Tr. at 404.) Following a

 2   thorough examination Dr. Bacheler diagnosed plaintiff as suffering from generalized anxiety

 3   disorder, dysthymic disorder, early onset agoraphobic symptoms, and primary insomnia with a

 4   GAF score of 60.5 (Id. at 407.) Dr. Bacheler opined that plaintiff’s work-related abilities were

 5   mildly to moderately limited. (Id. at 408.) Moreover, Dr. Bacheler’s opinion was consistent

 6   with, and supported by, the opinions of non-examining State Agency physicians Drs. Klein and

 7   Colsky, who opined that plaintiff had “severe psychiatric impairment that limits him to

 8   performing simple and detailed tasks involving superficial contact with coworkers, no public

 9   contact, and normal work-related changes in most routine work-like settings.” (Id. at 20.)

10          The ALJ essentially rejected all three of these opinions in favor of Dr. Jarmon’s opinion.

11   (Id. at 19-20.) Dr. Jarmon, however, was also a non-examining physician who testified at the

12   administrative hearing. The ALJ justified affording Dr. Jarmon’s non-examining opinion more

13   weight than Dr. Bacheler’s examining opinion based on the finding that Dr. Bacheler’s opinion

14   “was made without the benefit of a review of any of claimant’s treatment records other than a

15   record dated 1/20/2015[.]” (Id. at 20.)

16          Dr. Bacheler’s opinion states that “medical records from Beautiful Minds Medical

17   (1/20/15) were reviewed.” (Id. at 404.) It is unclear if this means only records dated 1/20/15

18   were available for review. However, even if so, that would mean Dr. Bacheler’s opinion was

19   based on an examination and a review of some medical records, while Dr. Jarmon’s opinion was

20   based solely on a review of medical records in the absence of an examination. And Drs. Klein
21   and Closky’s opinions were unquestionably based on a review of plaintiff’s medical record.

22   ////

23
     5
       A GAF score represents a present rating of overall psychological functioning on a scale of 0 to
24   100. See Diagnostic and Statistical Manual of Disorders, at 34 (Am. Psychiatric Ass’n, 4th Ed.
     2000) (“DSM-IV”); see also Keyser v. Commissioner Social Sec. Admin., 648 F.3d 721, 723 (9th
25   Cir. 2011) (“A GAF score is a rough estimate of an individual’s psychological, social, and
26   occupational functioning used to reflect the individual’s need for treatment.”). “GAF scores are
     typically assessed in controlled, clinical settings that may differ from work environments in
27   important respects.” Garrison v. Colvin, 759 F.3d 995, 1003 n.4 (9th Cir. 2014). “A GAF score
     between 51 to 60 describes ‘moderate symptoms’ or any moderate difficulty in social,
28   occupational, or school functioning.’” Id.
                                                          8
 1          Moreover, review of Dr. Jarmon’s testimony finds that it was sparse, vague, and

 2   conclusory, in contrast to the detail offered by the other three medical opinions. In this regard,

 3   after giving a general overview of plaintiff’s mental diagnosis, Dr. Jarmon testified simply that

 4   “[t]here is not a consistent record of severe psychological problems in this case.” (Id. at 82.) The

 5   ALJ did not ask Dr. Jarmon to support this conclusion and asked no further questions.

 6          Upon questioning from plaintiff’s counsel, Dr. Jarmon conceded “there’s lots of diagnosis

 7   in this case,” and that there were “indications in that Exhibit 3F that he’s not doing well.” (Id. at

 8   84.) Dr. Jarmon went on to state, “Some of it seemed to be related to his work, when he was

 9   doing work that he did not like it was stressful for him and he didn’t do as well, but when [he]

10   stopped doing the work it seemed like he did better.” (Id.) Dr. Jarmon acknowledged this was

11   common for someone with anxiety or mental health problems. (Id.)

12          Under these circumstances, the court cannot find that the ALJ’s step two finding was

13   clearly established by medical evidence. Accordingly, the court finds that plaintiff is entitled to

14   summary judgment as to the claim that the ALJ erred at step two of the sequential evaluation.

15   II.    Plaintiff’s Subjective Testimony

16          Plaintiff next challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s

17   MSJ (ECF No. 17) at 36-39.) The Ninth Circuit has summarized the ALJ’s task with respect to

18   assessing a claimant’s credibility as follows:

19                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
20                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
21                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
22                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
23                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
24                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
25
                    Second, if the claimant meets this first test, and there is no evidence
26                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
27                  convincing reasons for doing so[.]
28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks
                                                        9
 1   omitted). “The clear and convincing standard is the most demanding required in Social Security

 2   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

 3   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

 4   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

 5   (9th Cir. 2012).

 6          “The ALJ must specifically identify what testimony is credible and what testimony

 7   undermines the claimant’s complaints.”6 Valentine v. Commissioner Social Sec. Admin., 574

 8   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

 9   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

10   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

11   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

12   record, and testimony from physicians and third parties concerning the nature, severity, and effect

13   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

14   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

15   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

16   record, the court “may not engage in second-guessing.” Id.

17          Here, the ALJ addressed plaintiff’s subjective testimony at step two and step four of the

18   sequential evaluation. At step two the ALJ acknowledged that plaintiff alleged “he stopped

19   working due to his anxiety and bipolar disorder.” (Tr. at 18.) That plaintiff alleged trouble

20   sleeping, confusion, and intense anxiety. (Id. at 18-19.) And that the symptoms were worse
21   when around others. (Id.)

22          The ALJ found that these allegations were “not entirely consistent with the treatment

23   evidence.” (Id. at 19.) The ALJ reached this conclusion after noting that plaintiff “reported that

24
     6
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       10
 1   playing the drums soothes his thoughts and mind.” (Id.) That during intake plaintiff

 2   “demonstrated no indicators of psychotic process” and displayed logical thinking, appropriate

 3   thought content, age-appropriate cognition, intact memory, and cooperative behavior. (Id.) The

 4   ALJ also noted that treatment records showed that plaintiff’s “overall functioning improved[.]”

 5   (Id.)

 6           None of these findings provide a clear or convincing reason for rejecting plaintiff’s

 7   testimony. That playing the drums soothed plaintiff in no way detracts from plaintiff’s testimony.

 8   Likewise, findings of logical thinking, intact memory, cooperative behavior, etc., are not

 9   inconsistent with allegations of anxiety, bipolar disorder, or insomnia. Moreover, that plaintiff

10   “improved,” after adjusting medication is not obviously inconsistent with plaintiff’s allegations of

11   continuing to experience symptoms.

12           It is important to be cognizant of the differences between psychiatric and physical

13   impairments.

14                  Courts have recognized that a psychiatric impairment is not as
                    readily amenable to substantiation by objective laboratory testing as
15                  is a medical impairment and that consequently, the diagnostic
                    techniques employed in the field of psychiatry may be somewhat less
16                  tangible than those in the field of medicine. In general, mental
                    disorders cannot be ascertained and verified as are most physical
17                  illnesses, for the mind cannot be probed by mechanical devices in
                    order to obtain objective clinical manifestations of mental illness . . .
18                  [W]hen mental illness is the basis of a disability claim, clinical and
                    laboratory data may consist of the diagnoses and observations of
19                  professionals trained in the field of psychopathology.
20   Averbach v. Astrue, 731 F.Supp.2d 977, 986 (C.D. Cal. 2010) (quoting Sanchez v. Apfel, 85
21   F.Supp.2d 986, 992 (C.D. Cal. 2000)).

22           Moreover, the Ninth Circuit has explained that:

23                  … it is error to reject a claimant’s testimony merely because
                    symptoms wax and wane in the course of treatment. Cycles of
24                  improvement and debilitating symptoms are a common occurrence,
                    and in such circumstances it is error for an ALJ to pick out a few
25                  isolated instances of improvement over a period of months or years
                    and to treat them as a basis for concluding a claimant is capable of
26                  working.
27   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

28   ////
                                                        11
 1           The ALJ also appears to have rejected plaintiff’s testimony based on plaintiff’s statement

 2   that

 3                   he is able to perform personal care tasks, he is able to prepare his
                     own meals, he does household chores, he goes out a few times a
 4                   week, he is able to go out alone, he engaged in hobbies, and he is
                     socially active with other musicians despite having problems
 5                   managing money.
 6   (Tr. at 21.)

 7           However,

 8                   [t]he critical differences between activities of daily living and
                     activities in a full-time job are that a person has more flexibility in
 9                   scheduling the former than the latter, can get help from other persons
                     ... and is not held to a minimum standard of performance, as she
10                   would be by an employer. The failure to recognize these differences
                     is a recurrent, and deplorable, feature of opinions by administrative
11                   law judges in social security disability cases.
12   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). The Ninth Circuit “has repeatedly

13   asserted that the mere fact that a plaintiff has carried on certain daily activities, such as grocery

14   shopping, driving a car, or limited walking for exercise, does not in any way detract from her

15   credibility as to her overall disability. One does not need to be utterly incapacitated in order to be

16   disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Garrison, 759 F.3d at

17   1016 (citation omitted) (“[I]mpairments that would unquestionably preclude work and all the

18   pressures of a workplace environment will often be consistent with doing more than merely

19   resting in bed all day.”).

20           The ALJ also addressed plaintiff’s testimony regarding physical impairments at step four
21   of the sequential evaluation. There the ALJ noted that plaintiff alleged “intense pain,” knee

22   swelling, difficulty lifting, difficulty with postural activities and reaching, and the use of a cane.

23   (Tr. at 22.) The ALJ found that these allegations were “not entirely consistent with the record.”

24   (Id. at 23.)

25           In support of this finding, the ALJ repeatedly cited a lack of objective evidence to support

26   plaintiff’s testimony. (Id. at 22-23.) But “after a claimant produces objective medical evidence
27   of an underlying impairment, an ALJ may not reject a claimant’s subjective complaints based

28   solely on a lack of medical evidence to fully corroborate the alleged severity” of the symptoms.
                                                        12
 1   Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx.

 2   801, 802-03 (9th Cir. 2010) (“Putz need not present objective medical evidence to demonstrate

 3   the severity of her fatigue.”); Lingenfelter, 504 F.3d at 1036 (“the ALJ may not reject subjective

 4   symptom testimony . . . simply because there is no showing that the impairment can reasonably

 5   produce the degree of symptom alleged.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991)

 6   (“If an adjudicator could reject a claim for disability simply because a claimant fails to produce

 7   medical evidence supporting the severity of the pain, there would be no reason for an adjudicator

 8   to consider anything other than medical findings.”).

 9          The ALJ also cited to a single medical record which reflected that plaintiff claimed to pick

10   up 50-pound objects such as a drum set or a bag of concrete “on occasion.” (Tr. at 22.)

11   Certainly, this would support a finding by the ALJ that on occasion plaintiff could lift 50 pounds.

12   But it cannot serve as a clear or convincing reason for rejecting the remainder of plaintiff’s

13   alleged physical and mental impairments.

14          For the reasons stated above, the court finds that the ALJ failed to offer specific, clear, and

15   convincing reasons for rejecting plaintiff’s testimony. Accordingly, plaintiff is also entitled to

16   summary judgment on the claim that the ALJ’s treatment of plaintiff’s subjective testimony

17   constituted error.

18                                             CONCLUSION

19          The court has found that the ALJ committed, at least, two errors. After having found

20   error, “‘[t]he decision whether to remand a case for additional evidence, or simply to award
21   benefits[,] is within the discretion of the court.’” Trevizo v. Berryhill, 871 F.3d 664, 682 (9th Cir.

22   2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be

23   remanded under the “credit-as-true” rule for an award of benefits where:

24                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
25                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
26                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
27

28   Garrison, 759 F.3d at 1020.
                                                       13
 1           Even where all the conditions for the “credit-as-true” rule are met, the court retains

 2   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

 3   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

 4   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 5   concludes that further administrative proceedings would serve no useful purpose, it may not

 6   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

 7   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

 8   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

 9           Here, the ALJ’s errors occurred at step two of the sequential evaluation. If not for those

10   errors, the findings through the remaining steps in the sequential evaluation may have been

11   different. Under these circumstances the court cannot say that further administrative proceedings

12   would serve no useful purpose.7

13           Accordingly, IT IS HEREBY ORDERED that:

14           1. Plaintiff’s motion for summary judgment (ECF No. 17) is granted;

15           2. Defendant’s cross-motion for summary judgment (ECF No. 20) is denied;

16           3. The Commissioner’s decision is reversed;

17           4. This matter is remanded for further proceedings consistent with the order; and

18           5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

19   Dated: March 2, 2020
20
21

22   DLB:6
     DB\orders\orders.soc sec\mcelligot2331.ord
23

24   7
       Likewise, having already identified errors requiring remand, but not meeting the standard for
     remand for the immediate payment of benefits, the court finds it unnecessary to reach plaintiff’s
25   remaining claims. See Janovich v. Colvin, No. 2:13-cv-0096 DAD, 2014 WL 4370673, at *7
26   (E.D. Cal. Sept. 2, 2014) (“In light of the analysis and conclusions set forth above, the court need
     not address plaintiff’s remaining claims of error.”); Manning v. Colvin, No. CV 13-4853 DFM,
27   2014 WL 2002213, at *2 (C.D. Cal. May 15, 2014) (“Because the Court finds that the decision of
     the ALJ must be reversed on the basis of the stooping limitation, the Court need not address
28   Plaintiff’s remaining contentions.”).
                                                        14
